  Case 3:20-cv-01822-BEN-RBM Document 10 Filed 11/23/20 PageID.237 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Calexico Auto Dismantlers, Inc., a
California corporation                                     Civil Action No. 20-cv-01822-BEN-RBM

                                             Plaintiff,
                                      V.
City of Calexico a California municipal                      JUDGMENT IN A CIVIL CASE
corporation; DOES 1 through 10


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant’s Motion to Dismiss is GRANTED. Plaintiff’s claim for relief under 42 U.S.C. § 1983 is
dismissed with prejudice, and its remaining claims are dismissed without prejudice.




Date:         11/23/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
